Citation Nr: 1244160	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to September 1993 and received an honorable discharge for this period of service.  The Veteran's received an other than honorable discharge for a period of active service from January 1997 to July 1998.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bipolar disorder.  Jurisdiction of the claims file was subsequently transferred to the RO in Columbia, South Carolina.  In September 2011, the Board remanded the increased initial evaluation claim for additional development.  

The Veteran testified before a Decision Review Officer (DRO) in August 2006, and the undersigned Veterans Law Judge in June 2011.  The Veteran submitted evidence with waiver of RO review at his BVA Hearing. Transcripts of the hearings are of record. 


FINDING OF FACT

The Veteran's service-connected bipolar disorder has resulted in symptoms that include depression and anxiety; on review of the entire and consideration of his personal complaints, his symptoms are not shown to have resulted in severe impairment in the ability to obtain or retain employment, or in occupational and social impairment, with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9432 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Here, letters dated in December 2003 and May 2005 from the RO satisfied these criteria.  The RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.   Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA outpatient treatment records, as well as identified private treatment records. Significantly, neither the Veteran nor his representative has identified any additional records that have not already been obtained. 

Next, VA examinations with respect to the issue on appeal were obtained in July 2004, September 2007, and October 2011, which included supplementary opinions in November 2011 and October 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are more than adequate, as they are predicated on a review of the pertinent evidence, consideration of the Veteran's lay statements, and an examination of the Veteran.  The November 2011 and October 2012 addendum opinions were specifically obtained to clarify outstanding medical questions.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4). 


Recognition is also given to the fact that the most recent VA examination addressing this issue is over a year old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since these VA examinations.  He has not contended otherwise.

The Board acknowledges argument presented by the Veteran, through his representative, that the October 2011 examination is inadequate.  Specifically, he argues that that an opinion should be provided that describes the severity of the Veteran's bipolar disorder on a daily basis.  He contends that the findings of the October 2011 examination are based on the Veteran's status on one single day and should not serve as guidance as to his overall condition.  

The Board does not agree.  The October 2011 report contains no indication that the findings made in the report were limiting.  Rather, based on an examination at that time, a review of the claims file (which was specifically done), and consideration of the Veteran's lay statement, an assessment was made to as to the Veteran's mental status and its effect on his functioning.  The below analysis, which includes a discussion of the evidence considered at that examination, supports this finding.

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Decision Review Officer explained the issue on appeal and solicited the Veteran to identify evidence relevant to the claim for an increased rating.  The Veteran did so and further described the impact of the disability on his activities of daily living. 


In September 2011, the Board remanded the claim for additional development.  Specifically, the Board requested that the Veteran be contacted and requested to identify all treatment for the disability in issue, followed by an attempt to obtain all identified treatment, to include the Veteran's treatment records from the VAMC Fayetteville/Jacksonville CBOC all records from the Greenville, South Carolina CBOC.  In November and December of 2011, the Veteran was sent duty-to-assist letters that were in compliance with the Board's remand.  A great deal of private treatment reports were subsequently obtained, as were the Veteran's Fayetteville/Jacksonville CBOC records (it appears that Greenville had no additional reports).  The Board also directed that the Veteran be afforded another examination, and in October 2011, this was done.  In October 2012, a supplemental opinion was obtained.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected bipolar disorder. 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2012), the Veteran's service treatment reports from his first period of active duty show that in December 1990, he was treated following an intentional overdose of medication following an argument with his spouse.  He was medically cleared, the findings were essentially negative, and there was no diagnosis.  His June 1993 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  Between April and May of 1998, during his second period of active duty, he was hospitalized on two occasions, with diagnoses of paraphilia not otherwise specified, a personality disorder, sexual addiction, and alcohol abuse, in remission.  Following separation from his second period of active duty, the Veteran was hospitalized for treatment of psychiatric symptoms for about two weeks.  His diagnoses were major depressive disorder, recurrent, severe with psychotic features, and history of alcohol abuse.  Thereafter, he received essentially ongoing treatment for psychiatric symptoms, with multiple diagnoses of bipolar disorder, and use of medications to control his symptoms, to include Zoloft, and Depakote.  In a July 2004 QTC examination report, the Veteran was diagnosed with bipolar type 2 disorder, which the examiner related to the Veteran's 1990 treatment during service.  

In January 2005, the RO granted service connection for bipolar disorder, evaluated as 30 percent disabling, with an effective date for service connection of November 25, 2003.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In July 2008, the RO granted the claim, to the extent that it increased the Veteran's rating for bipolar disorder from 30 percent to 50 percent, and assigned an effective date for the 50 percent rating of November 25, 2003.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's bipolar disorder under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432.  

Under DC 9432, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.   

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores of 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.   Scores ranging between 71 and 80 denote transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The medical evidence is summarized as follows: VA progress notes, dated between October 2003 and 2005, show that the Veteran received multiple treatments for psychiatric symptoms, with diagnoses of bipolar affective disorder, mixed, unspecified.  He received medications for control of his symptoms throughout his treatment.  A November 2004 report notes that he was doing fairly well as far as his mood swings.  An April 2005 report also notes that he was doing "fairly well," with good impulse control and judgment.  Mood was mildly anxious.  In December 2005, he complained of anxiety and depression, and crying spells.  He was noted not to show evidence of psychosis.  He denied suicidal thoughts.  Overall, he frequently complained about the side effects of his medications, to include loss of libido and weight gain; his medications were often changed, and were noted to include Depakote, Citalopram, Zoloft, Olanzapine, Gabapentin, Neurontin, and Lorazepam.  This evidence contains GAF scores of 80 (October 2003) and 75 (November 2004).  

A QTC examination report, dated in July 2004, shows that the examiner stated that the Veteran's records had been reviewed.  The Veteran complained of psychiatric symptoms that included feeling self-conscious, nightmares once a month, and some anxiousness.  He denied recurrent intrusive thoughts, flashbacks, being startled easily, problems in crowds, hypervigilance, or panic attacks.  He reported the following: his temper was good.  He did not avoid anything on television.  He went to VA for treatment every four months, his mood was stable, and he was taking Gabapentin and Sertraline.  He worked full time as a computer programmer.  He had episodes of elevated mood, with irritability, impatience, with decreased sleep and appetite, and concentration.  He reported a strained marital relationship.

On examination, the Veteran was alert.  There were no loose associations or flight of ideas, bizarre movements, or tics.  Mood was tense but friendly and cooperative.  Affect was appropriate.  There was no current homicidal or suicidal ideation or intent.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  Remote and recent memory was good.  Insight and judgment were adequate, as was intellectual capacity.  The Axis I diagnosis was bipolar disorder.  The Axis V diagnosis was a GAF score of 55.   

Reports from Bridgewater, dated between May and July of 2006, show several treatments for psychiatric symptoms, with a May 2006 GAF score of 63.  He complained of extreme anxiety, and visual and olfactory flashbacks, whenever he saw news that reminded him of his service in Desert Storm.  He complained that thunder reminded him of artillery.  He reported a history of domestic violence against his wife and son, and frequent suicidal ideation.  He stated that his current combination of medications, which included Zoloft of Depakote, worked "relatively well."  He stated that he had been married for over 18 years, and that he had two children, ages 15 and 25.  He reported that he was currently working as a computer programmer and that he enjoyed his job.  The diagnoses were bipolar I disorder, and PTSD.  The findings show that he was repeatedly noted to have generally linear and logical thoughts with no evidence of psychosis, and he repeatedly denied suicidal or homicidal ideation.  In June 2006, he reported that he had burned his left forearm severely following an argument with his wife.  Later that month, he was noted to have a more reactive affect and a less dysthymic and anxious mood.  Insight and judgment were fair.    

VA progress notes, dated between 2005 and October of 2007, show essentially ongoing treatment for psychiatric symptoms and medication management with frequent adjustments.  They show that in April, May and December of 2005, and February and April of 2006, the Veteran reported that he was doing "fairly well."  The May 2005 report notes good impulse control and judgment.  Reports dated between November and December of 2005 indicate some increase in symptoms, with a likely seasonal affective component.  In December 2005, he specifically denied having suicidal thoughts.  A February 2006 report notes complaints of suicidal thoughts once a week, that "don't last long."  In April 2006, the Veteran reported not having suicidal thoughts for at least month, although he still had irritability and had driven into a ditch after he fell asleep at the wheel.  He complained about stress from his job.  An August 2006 report notes that he "still struggles with fleeting suicidal thoughts periodically."  In March 2007, the Veteran reported that he was doing "fairly well," and that he had started a new job.  He gave a history of some hypomania with some impulsivity with euphoric mood and decreased need for sleep beginning in November 2006 which had resolved.  He denied suicidal or homicidal thoughts.  The report indicates that he rarely uses Clonidine for anxiety or insomnia.  His GAF score was 61.  

A QTC examination report, dated in September 2007, shows that the examiner summarized the Veteran's medical history.  The Veteran stated that he had been working full-time as a computer programmer, with good relationships with his supervisor and co-workers, and that he had not lost any time from work.  He was estranged from his wife and family at that time.

On examination, orientation and communication were within normal limits.  Appearance, affect, and behavior were appropriate.  There was a six-month cycling of depression and mania.  Concentration was not good, and there were near-continuous panic attacks.  There were no delusions.  There was a history of occasional audio hallucinations.  There were obsessional rituals involving his computer code and light switches.  Thought processes were appropriate.  Judgment was impaired with regard to finances.  There was mild memory impairment.  There was suicidal ideation, with no indication of intent or plan.  There was no homicidal ideation.  The Axis I diagnosis was bipolar disorder.  The Axis V diagnosis was a GAF score of 55.  

The examiner stated that the Veteran had difficulty establishing and maintaining effective work, school and social relationships due to anxiousness and depression, and not feeling comfortable around people.  It was noted that he was a danger to self or others because of increased depression, and feared losing his job, but that he was not actively suicidal, and that there was no imminent threat.  The examiner stated that the best description of the Veteran's impairment was "psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation."  

Reports from Piedmont Psychiatric Services (Piedmont), dated between October 2007 and March 2008, show that the Veteran received nine treatments for psychiatric symptoms, with diagnoses of bipolar disorder, type 2.  They show that immediately upon discharge from Carolina Center for Behavioral Health (CCBH), he reported that he had no desire to harm himself and that his mood was much better.  He reported having depressive spells, and anxiety.  Reports, dated October 18, 2007, and December 7, 2007, show that the findings were essentially identical.  They show that grooming and hygiene were fair and average for age and situation, with fair affect, and mildly dysphoric mood.  Thought process was age-appropriate, rational, and logical-thinking.  There was no evidence of loose association, flight of ideas, racing or tangential thoughts, or circumstantial thought process.  There were no reports of obsessions, compulsions, hallucinations, delusions, suicidal or homicidal ideations, or phobias.  He was oriented to person, place, time and circumstances.  Concentration and attention span were good, with no unusual loss of focus.  Memory was intact for recent and remote events.  Insight and judgment was good for his age and intelligence level.  The level of impulsivity was average.  The October 18, 2007 report contains a GAF score of 70, and the December 2007 report contains a GAF score of 60.  The December 2007 report also shows that he reported that he was a computer programmer, that he had started a new job and felt much more optimistic about it.  He was separated from his wife, and was dating.  In addition, a November 2007 report notes that he denied any significant depression, or suicidal ideation, and he stated that he was doing better and was more optimistic. There was no mania.  

Reports from the CCBH, dated in October 2007, show that the Veteran was hospitalized for about two weeks for treatment of psychiatric symptoms following a number of domestic stressors, to include divorce proceedings, and an endorsement of suicidal ideation with intent and plan.  His GAF score upon admission was 30.  The findings showed that he was alert and oriented to time, person, place and situation, with euthymic mood that was almost euphoric, but not to a clinical degree.  Memory was intact.  Thoughts were goal-oriented.  There was no flight of ideas or looseness of associations.  He complained of severe depression, and feelings of hopelessness, uselessness, and worthlessness.  Speech was normal.  He denied hallucinations or delusions.  He was able to contract for safety.  Subsequently dated reports note that on examination, the findings were similar to those upon admission with regard to orientation, memory, thoughts, and a lack of hallucinations or delusions, flight of ideas, or looseness of association.  The GAF scores were 55 and 58.  The final report notes that he had participated well in groups and activities, and responded well to group treatment.  He was noted to be much stronger than when he was admitted, and to have stated that he had reached maximum benefits  upon discharge. The Axis I diagnoses were depressive disorder NOS, and bipolar I disorder.  His GAF score upon discharge was 60.   

Reports from the Greenville Hospital System (Greenville), and CCBH, show that the Veteran was hospitalized for a total of about 12 days in November 2008, following a suicide attempt involving an overdose of medication and alcohol.  Upon admission, he was oriented times three, with normal affect, judgment, and insight.  Remote and recent memory was normal.  Affect was flat and suicidal ideation was present.  He was transferred to CCBH, where he initially was assigned a GAF score of 25.  Findings were essentially similar to those upon discharge, infra, with notable exceptions for poor insight and judgment, and suicidal ideation.  It was noted that he did very well during inpatient treatment.  Upon discharge, the findings showed that he was alert and oriented times four, with improved hygiene and grooming, normal speech, improved and stable mood and affect, and mildly-impairing anxiety.  He was not suicidal, homicidal, or psychotic.  Concentration and focus were improved.  Insight and judgment were better.  Memory was intact for recent and remote events.  The Axis I diagnosis was bipolar disorder, type I, depressed.  The Axis V diagnosis was a GAF score of 70.  A February 2009 CCBH report contains a GAF score of 71.  

Reports from Upstate Psychiatric, dated between 2008 and 2011, show a number of treatments for psychiatric symptoms, and that the Veteran's medications included Depakote, Zoloft, Lunesta, and Klonopin.  A July 2010 report indicates he was fired from a job after a few days because, "I did not click."  It appears he reported getting a new job in April 2011.  A May 2011 report notes that he reported that he was doing "fairly well."  These reports are difficult to read in parts, but appear to show that his GAF scores were: 68 (August and September of 2009), 69 (January 2009, April 2011); 70 (February and November of 2009; July and September of 2010; May and November of 2011), 71 (March, April, June, and August 2009; January, March, May of 2010), and 72 (February 2011).

A VA examination report, dated in October 2011, shows that the examiner indicated that the Veteran's claims file was not available for review.  The Veteran reported that he was working as a computer programmer, and that he generally did well on the job although the side effects of his medication make him drowsy and he has periods of anxiety.  By this time, he indicated that he had remarried.  He described his relationship with his current wife as "very good".  He was noted to be taking Zoloft, Depakote, and Klonopin, and to have symptoms that included depressed mood, anxiety, mild memory loss, flattened affect, and difficulty establishing and maintaining effective work and social relationships.  The report indicates that he denied suicidal or homicidal ideation.  The diagnosis was bipolar disorder I, current episode depressed.  The Axis V diagnosis was a GAF score of 47.  The Veteran's level of occupational and social impairment was indicated to be "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood." 

In an addendum, dated in November 2011, the examiner stated that he had reviewed the Veteran's claims file.  The examiner reiterated his conclusion as to the Veteran's level of occupational and social impairment.  He concluded that the Veteran was precluded from obtaining and maintaining gainful employment due to his symptoms. 

An August 2012 VA progress note shows that the Veteran reported that he was getting along well with family and friends, and that he was a member of a veterans association.  He described his relationship with his wife as "good".  He also signaled that he enjoyed favorable relations with his two step children as well as his own two children.  He reported poor sleep, average energy, and good appetite, with "low average" concentration and memory.  He denied audio or visual hallucinations, and suicidal or homicidal ideation.  He stated that his work was not stressful, but that he had financial stressors.  He reported improved symptoms and that he was able to function better on his current medications.  On examination, the Veteran was oriented to person, place, time and situation.  Behavior was calm and cooperative.  Speech was spontaneous and normal.  Mood was good and affect was congruent with mood.  Thought process was linear and goal-directed.  Thought content was without any overt symptoms of psychosis.  Short-term and long-term memory was intact.  Judgment, insight, and impulse control were good.  

In August 2012, the Appeals Management Center (AMC) requested a supplemental opinion as to whether or not the Veteran was unemployable due to his service-connected symptoms.  

In October 2012, a supplemental opinion was obtained from J.W.M., M.D.  Dr. J.W.M. indicated that he had reviewed the Veteran's claims files, and he concluded that the Veteran is at least as likely as not not precluded from obtaining and maintaining gainful employment.  He explained that he disagreed with the November 2011 VA examiner's conclusion, in part because the Veteran is currently functioning at a higher level than was reflected in the GAF score of 47 (as listed in the October 2011 VA examination report).  

The Board finds that an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's bipolar disorder more closely resembles the criteria for not more than a 50 percent rating.  The evidence shows that the findings as to the Veteran's speech, associations, affect, mood, insight, and judgment, are not shown to be sufficiently severe to warrant an increased evaluation.  In this regard, his GAF scores have tended to range between 55 and 71, indicating no more than moderate symptoms.  See QRDC DSM-IV.  After his July 2004 QTC examination, he received a GAF score of 55, and the examiner stated that the best description of the Veteran's impairment was "psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation."  This fits the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.130.  After his September 2007 QTC examination, he again received a GAF score of 55.  

The Board has considered the two periods of hospitalization, in 2007 and 2008, which show suicidal ideation/attempt, and GAF scores of 25 and 30 upon admission.  However, the medical reports indicate that these were temporary exacerbations, as the evidence shows that he recovered quickly, with GAF scores upon discharge ranging between 60 and 71.  To the extent that the GAF score of 47 in the October 2011 VA examination report indicates severe symptoms, see QRDC DSM-IV, this is not per se evidence of the criteria for a 70 percent rating, and the Board finds that when this score is read in context with the findings in that report, as well as the other medical evidence of record, that this evidence is insufficient to warrant an initial evaluation in excess of 50 percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  In this regard, the report contains little in the way of supportive findings, and, in fact, the examiner indicated that the Veteran had "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  

Moreover, as discussed above, the record shows that the Veteran has maintained consistent employment throughout the appeal period, which he describes in favorable terms.  There is also evidence that the Veteran enjoys favorable personal relationships.  It is true that the Veteran had a period where he went through a divorce and felt estranged from his family.  However, this was a relatively brief that was followed by the Veteran entering into a new relationship that led to marriage.  He consistently describes his current marriage as very good.  His relationship with his children and step-children is similarly described in favorable terms.  This is evidence indicating that the criteria for no more than a 50 percent evaluation were present.  See 38 C.F.R. § 4.310.  Finally, the October 2012 supplemental opinion shows that the physician concluded that the Veteran was currently functioning at a higher level than was reflected in that GAF score.  Accordingly, an initial evaluation in excess of 50 percent is not warranted.  

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 50 percent is provided for certain manifestations of the service-connected bipolar disorder disability, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his bipolar disorder such that an increased initial evaluation is warranted.  

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lastly, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not claimed to be unemployable due to his service-connected bipolar disorder.  Records as recent as October 2012 indicate that he is presently employed as a computer consultant.  The Board does acknowledge the November 2011 addendum opinion indicated that the Veteran was unemployable due to his psychiatric disorder, which represent evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, notwithstanding the fact that a subsequent VA examiner provided a more in depth opinion indicating that the Veteran's service connected bipolar disorder did not preclude employment, the fact remains that he has been essentially employed throughout the appeal period.  Such would preclude the award of a total disability evaluation based on individual unemployability.  See 38 C.F.R. § 4.16.


ORDER

An initial evaluation in excess of 50 percent for service-connected bipolar disorder is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


